DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100, as shown in figures 1-5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: On page 1 line 2, the word “assembnly” should read --assembly--.  On page 1 in line 6, the word “connected” should read --connector--.  On page 1 in line 8, the phrase “also essentially” should read --also are .
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --BOARD-TO-BOARD CONNECTOR WITH ALIGNMENT FEATURES--.

Claim Objections
Claims 3, 5, 7, 10-11, 14-15, and 17-20 are objected to because of the following informalities:  In claim 3 line 5, the phrase “second upper and lower surface” should read --second upper and lower surfaces--.  In claim 5 line 3, the phrase “posts space” should read --posts spaced--.  In claim 7 line 3, the phrase “essentially same with” should read --essentially the same as--.  IPN claim 10, the phrase “essentially same with” should read --essentially the same as--.  In claim 11, the phrase essentially same with” should read --essentially the same as--.  In claim 14 line 11, the phrase “long side” should read --long sides--.  In claim 14 line 12, the phrase “long side” should read --long sides--.  In claim 15 line 3, the phrase “an amount of the alignment post” should read --an amount of the alignment posts--.  In claim 17 line 3, the phrase “second plate retained” should read --second plate retaining--.  In claim 18 line 3, the phrase “an amount of the alignment post” should read --an amount of the alignment posts--.  In claim 19 line 2 the phrase “alignment post” should read --alignment posts--.  In claim 19 line 3, the phrase “essentially same with” should read --essentially the same as--.  In claim 20 line 3, --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claim 5, it is unclear how the third alignment post and the fourth alignment posts can be part of the third alignment structure and all be between two second alignment posts when it appears in the figures as though the third alignment post is between two first alignment posts and the third alignment post, which forms the third alignment structure and the fourth alignment posts each have a second alignment post on either side.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Perugini et al. (2004/0166704).
With regard to claim 1, Perugini teaches, as shown in figure 1: “An electrical connector assembly comprising: a first connector 14 including: an insulative first plate (made up of 30 and 32 in figure 1) defining opposite first upper surface (facing out of figure 1) and first lower surface (opposite upper surface in figure 1) in a vertical direction (into and out of figure 1), and a first long side (right side of 30 in figure 1) and a second long side (left side of 30 in figure 1) opposite to each other in a transverse direction (upper-left to lower-right direction in figure 1) perpendicular to the vertical direction, a pair of first short sides (upper and lower sides of 30 in figure 1) opposite to each other in a longitudinal direction (top-to-bottom direction in figure 1) perpendicular to both the vertical direction and the transverse direction; a first alignment 
Perugini does not teach: “wherein the first alignment structure is symmetrical with regard to a transverse centerline of the first connector in the longitudinal direction, the second alignment structure is symmetrical with regard to the transverse centerline of the first connector in the longitudinal direction, while the first alignment structure and the second alignment structure are offset from each other along the longitudinal direction in a side view taken along the transverse direction”.  However, the first and second alignment structures are symmetrical with regard to a longitudinal centerline of the first connector in the transverse direction.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the first and second alignment structures so that the first and second alignment structures are symmetrical with regard to a transverse centerline in the longitudinal direction and offset when viewed from a sideview taken along the transverse direction because doing so only involves rearranging the parts of the invention and would have the same effect of requiring the connectors to be aligned when making a connection.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

With regard to claim 2, Perugini teaches: “The electrical connector assembly as claimed in claim 1”, as shown above.
Regis Paper Co. v. Bemis Co., 193 USPQ 8.

With regard to claim 3, Perugini teaches: “The electrical connector assembly as claimed in claim 1”, as shown above.
Perugini also teaches: “further including a second connector 12 configured to be mateable with the first connector 14 in the vertical direction, wherein the second connector 12 includes an insulative second plate (comprised of 42) defining opposite second upper (facing out of figure 1) and lower (opposite the second upper surface in figure 1) surface in the vertical direction (into and out of figure 1), a third long side (left side of 40 in figure 1) and a fourth long side (right side of 40 in figure 1) opposite to each other in the transverse direction (left-to-right direction in figure 1), and a pair of second short sides (upper and lower sides of 40 in figure 1) opposite to each other in the longitudinal direction (up-and-down direction in figure 1); wherein a third alignment structure 46a is formed on the third long side coupled with the first 
Perugini does not teach: “wherein the third alignment structure, as well as the fourth alignment structure, is symmetrical with regard to a transverse centerline of the second connector in the longitudinal direction while the third alignment structure and the fourth alignment structure are offset from each other along the longitudinal direction in the side view taken along the transverse direction”.  However, the third and fourth alignment structures are symmetrical with regard to a longitudinal centerline of the second connector in the transverse direction.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the third and fourth alignment structures so that the third and fourth alignment structures are symmetrical with regard to a transverse centerline in the longitudinal direction because doing so only involves rearranging the parts of the invention and would have the same effect of requiring the first and second connectors to be aligned when making a connection.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

With regard to claim 4, Perugini teaches: “The electrical connector assembly as claimed in claim 3”, as shown above.
Perugini does not teach: “wherein the first alignment structure includes two first alignment posts spaced from each other in the longitudinal direction, and the second alignment structure includes three second alignment posts spaced from one another along the longitudinal direction”.  However, this is merely the duplication of the first alignment post and Regis Paper Co. v. Bemis Co., 193 USPQ 8.

With regard to claim 9, Perugini teaches: “The electrical connector assembly as claimed in claim 4”, as shown above.
Perugini does not teach: “wherein the first connector further includes four L-shaped posts at four corners, respectively”.  However, Perugini does teach the second connector having four L-shaped corners.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the connector so there are four L-shaped corner posts on the first connector and to break up the walls to form alignment posts, since doing so would only be a rearrangement of the parts and a change in the shape of the invention and would still accomplish the alignment of the two connectors.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 and a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 10, Perugini teaches: “The electrical connector assembly as claimed in claim 9”, as shown above.


With regard to claim 11, Perugini teaches: “The electrical connector assembly as claimed in claim 10”, as shown above.
Perugini also teaches: “wherein the first alignment posts and the second alignment posts extend above the first upper surface with another height essentially same with the thickness of the second plate in the vertical direction”, since the modified version of Perugini from claims 9 and 10 would have first and second alignment posts extend above the first upper surface with a height essentially the same as the second plate.

With regard to claim 13, Perugini teaches: “The electrical connector assembly as claimed in claim 4”, as shown above.
Perugini does not teach: “wherein the two first alignment posts and the three second alignment posts commonly form a "W" like arrangement in a plan view”.  However, this is a mere rearrangement of the essential working parts of the invention and would not affect the basic function of the alignment of the connector.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.


Perugini does not teach: “wherein the first alignment structure is symmetrical with regard to a transverse centerline of the first connector in the longitudinal direction, the second alignment structure is symmetrical with regard to the transverse centerline of the first connector in the longitudinal direction, while the first alignment structure and the second alignment structure are offset from each other along the longitudinal direction in a side view taken along the transverse direction”.  However, the first and second alignment structures are symmetrical with regard to a longitudinal centerline of the first connector in the transverse direction.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to move the first and second alignment structures so that the first and second alignment structures are symmetrical with regard to a transverse In re Japikse, 86 USPQ 70.

With regard to claim 15, Perugini teaches: “The electrical connector assembly as claimed in claim 14”, as shown above.
Perugini does not teach: “wherein each of the first alignment structure and the second alignment structure includes at least one alignment post, and an amount of the alignment post of the first alignment structure is different from that of the second alignment structure”.  However, this is merely the duplication of the first alignment post 36a and the second alignment post 36b.  it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have more than one first alignment post and second alignment post, and different numbers of each, because doing so would still allow the connector to require proper alignment.  Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

With regard to claim 16, Perugini teaches: “The electrical connector assembly as claimed in claim 15”, as shown above.
In re Japikse, 86 USPQ 70 and a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 17, Perugini teaches: “The electrical connector assembly as claimed in claim 14”, as shown above.
Perugini also teaches, as shown in figure 1: “further including a second connector 12 configured to be mateable with the first connector 14, wherein the second connector 12 includes an insulative second plate (formed by 42 in figure 1) retained a plurality of second contacts 44a-c therein, a third alignment structure 46a coupled with the first alignment structure 36a and a fourth alignment structure 46b coupled with the second alignment structure 36b during mating”.
In re Japikse, 86 USPQ 70.

Claims 5-8, 12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perugini et al. (2004/0166704) in view of Tamai (2019/0267734).
With regard to claim 5, Perugini teaches: “The electrical connector assembly as claimed in claim 4”, as shown above.
Perugini does not teach: “wherein the third alignment structure includes a third alignment post received between the two spaced second alignment posts, and two fourth 
In the same field of endeavor before the effective filing date of the claimed invention, Tamai teaches, as shown in figure 1: “wherein the third alignment structure 171 includes a third alignment post 171C received between the two spaced second alignment posts 71C, and two fourth alignment posts (opposite third alignment posts in figure 1) space from each other and sandwiched between the corresponding second alignment posts (opposite 71C in figure 1), respectively”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Tamai with the invention of Perugini in order to provide more lateral stability to the mated connectors.

With regard to claim 6, Perugini as modified by Tamai teaches: “The electrical connector assembly as claimed in claim 5”, as shown above.
Neither Perugini, nor Tamai teach: “wherein the first alignment posts and the second alignment posts extend above the first upper surface with a height essentially same with a thickness of the second plate in the vertical direction”.  However, Tamai teaches upwardly projecting alignment posts 71C and Perugini teaches alignment posts 36a and 36b projecting sideways, but all providing alignment.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use alignment projections upwardly from the upper surface of Perugini, since doing so would still provide alignment.


Neither Perugini nor Tamai teach: “wherein the third alignment post and the fourth alignment posts extend above the second upper surface with another height essentially same with another thickness of the first plate”.  However, Perugini teaches the alignment features being indents in the peripheral wall 40 that is essentially the same height as the thickness of the first plate and Tamai teaches upwardly projecting alignment posts 171C providing alignment.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use alignment projections, as in Tamai upwardly from the second upper surface of Perugini, since doing so would still provide alignment.

With regard to claim 8, Perugini as modified by Tamai teaches: “The electrical connector assembly as claimed in claim 7”, as shown above.
Neither Perugini nor Tamai teach: “wherein the thickness of the second plate is larger than said another thickness of the first plate in the vertical direction”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the thickness of the second plate in Perugini to be larger than the first plate because doing so would only be a change in the size of the plate and would provide more strength for the second plate.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  


Neither Perugini nor Tamai teach: “wherein the third alignment post and the two fourth alignment posts commonly form a "V" like arrangement in a plan view”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the third and fourth alignment posts to form a “V” like arrangement in plan view since doing so would only be a change in the arrangement of the alignment posts and would not affect the basic function of the connector and the alignment features.  Also, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

With regard to claim 18, Perugini teaches: “The electrical connector assembly as claimed in claim 17”, as shown above.
Perugini does not teach: “wherein each of the third alignment structure and the fourth alignment structure includes at least one alignment post, and an amount of the alignment post of the third alignment structure is different from that of the fourth alignment structure”.
In the same field of endeavor before the effective filing date of the claimed invention, Tamai teaches: “wherein each of the third alignment structure 171 and the fourth alignment structure includes at least one alignment post (171C on the lower-right and upper-left edge of 2)”.
Neither Perugini nor Tamai teach: “and an amount of the alignment post of the third alignment structure is different from that of the fourth alignment structure”.  However, this is a 

With regard to claim 19, Perugini as modified by Tamai teaches: “The electrical connector assembly as claimed in claim 18”, as shown above.
Perugini also teaches, as shown in figure 1: “wherein the alignment post 40 extend beyond an upper surface of the second plate with a height essentially same with a thickness of the first plate in the vertical direction”.

With regard to claim 20, Perugini teaches: “The electrical connector assembly as claimed in claim 17”, as shown above.
Perugini does not teach: “wherein each of the first alignment structure and the second alignment structure includes at least one alignment post, and an amount of the alignment post of the first alignment structure is different from that of the second alignment structure, wherein the alignment post of either the first alignment structure or the second alignment structure extends beyond the upper surface of the first plate with a height essentially same with a thickness of the second plate of the second connector in the vertical direction”.  However, Tamai teaches upwardly projecting first and second alignment structures being 
Neither Perugini nor Tamai teach “and an amount of the alignment post of the first alignment structure is different from that of the second alignment structure, wherein the alignment post of either the first alignment structure or the second alignment structure extends beyond the upper surface of the first plate with a height essentially same with a thickness of the second plate of the second connector in the vertical direction”.  However, changing the amount of the alignment post of the first and second alignment structures is merely the duplication of the first alignment post 36a and the second alignment post 36b.  it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have more than one first alignment post and second alignment post, and different numbers of each, because doing so would still allow the connector to require proper alignment.  Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Perugini also teaches alignment features on the second connector being indents in the peripheral wall 40 that is essentially the same height as the thickness of the first plate and Tamai teaches upwardly projecting alignment posts 71C providing alignment.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the alignment projections on the first connector of Perugini as modified by Tamai be equal to the thickness of the second plate, since Perugini teaches a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	January 12, 2021
/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831